729 N.W.2d 519 (2007)
Judith KUZNAR and Joseph Kuznar, Plaintiffs-Appellees,
v.
RAKSHA CORPORATION, d/b/a Crown Pharmacy, and Valerie Randall, Defendants-Appellants.
Docket No. 132203. COA No. 259501.
Supreme Court of Michigan.
April 13, 2007.
On order of the Court, the application for leave to appeal the August 22, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether a pharmacy is a "licensed health facility" under MCL 600.5838a, and whether, in light of MCL 333.17741, the pharmacist is a necessary party to a claim against a pharmacy for dispensing the wrong drug. Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.